Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group II, claims 30-32, 34 and 50-62, as it relates to SEQ ID NOs: 73, 74, 75 and 76 without traverse in the reply filed on 07/14/2022 is acknowledged. Thus, claims 30-32, 34, 37 and 50-64 are pending in this application; claims 30-32, 34 and 50-62, as it relates to SEQ ID NOs: 73, 74, 75 and 76 is now under consideration for examination; and claims 37 and 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 16/664,378 filed  on 10/25/2019 now US Patent 10,975,398, which is a DIV of 15/710,734 filed on 09/20/2017 now US Patent 10,457,963, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 62/396,870 filed on 09/20/2016. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Claim Objections
	Claims 30 and 32 are objected to, as said claims recite non-elected subject-matter/SEQ ID NOs.


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 30-32, 34 and 50-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chertkov et al., (UniProt/TrEMBL database; GenBank Accession# D1ABB3 and D1ABB4); disclose polypeptides and encoding reference polynucleotides having 100% sequence identities to SEQ ID NOs: 73, 74, 75 and 76 of the instant application and said reference polypeptides annotated as delta24-sterol-reductase and SAM-dependent-methyltransferase; see provided sequence alignments) and further in view of Xia X., (Evol. Bioinformatics, 2007, Vol. 3: 53-58), Boer et al., (Appl Micorbiol Biotechnol., 2007, Vol. 77: 513-523), Akbari et al., (World J Microbiol Biotechnol., 2014, Vol. 30: 2783-2796), Boehm R., (Ann. N.Y. Acad. Sci., 2007, Vol. 1102: 121-134) and see Chapters 1-3, 16 and Vectors-Appendix 5 in Current Protocols in Molecular Biology, Ed., Ausubel et al., Published by John Wiley and Sons, New York, NY, USA, 1990; reference not enclosed).
Claims 30-32, 34 and 50-62, as interpreted are directed to encompass: any nucleic acid construct comprising a recombinant methyltransferase gene and a constitutive promoter operably-linked… said nucleic acid nucleic acid construct comprising a recombinant reductase…  encoding amino acid sequence having at least 95% sequence identity to SEQ ID NOs: 74 & 76, the encoding nucleic acids having at least 95% sequence identity to SEQ ID NOs: 73 & 75 and codon optimized for expression in yeast, algae, or plants.
Regarding claims 30, 32 and 55-62, Chertkov et al., ((UniProt/TrEMBL database; GenBank Accession# D1ABB3 and D1ABB4) disclose polypeptides and encoding polynucleotides (discloses the structure/chemical formula) and said reference polynucleotides and encoded polypeptides having 100% sequence identities to SEQ ID NOs: 73, 74, 75 and 76 of the instant application and said reference polypeptides annotated as delta24-sterol-reductase corresponding to SEQ ID NO: 74 of the instant invention  and SAM-dependent-methyltransferase corresponding to SEQ ID NO: 76 of the instant invention; see provided sequence alignments. Chertkov et al., do not teach or silent regarding wherein said encoding nucleic acid is operably linked to a constitutive promoter, codon-optimized for expression in yeast, algae, or plants (as in claims 30-31 and 34); said constitutive promoter is bacterial or yeast promoter (as in claims 50-54).
The following references provide teaching, suggestion and motivation to a skilled artisan regarding expression of any nucleic acid molecule encoding a polypeptide of interest including selection of promoters, cellular context and codon optimization for the optimal expression of any polypeptide of interest.
Regarding claims 31 and 34, Xia X., (Evol. Bioinformatics, 2007, Vol. 3: 53-58) teach computational method for codon optimization/codon adaptive index (CAI) for determining the translation efficiency of protein-coding sequences and quantify gene expression; Applicants’ are directed to the following sections in Xia X., (Evol. Bioinformatics, 2007, Vol. 3: 53-58): Abstract; column 2, page 55 to col. 1, page 58; and entire document. 
Regarding claims 50-54, Boer et al., (Appl Micorbiol Biotechnol., 2007, Vol. 77: 513-523) teach yeast expression platforms, wide-range of vector systems, vector design (Abstract; and entire document), constitutive promoters obtained from Yarrowia (TEF and RPS7; col. 2, ¶ 1, page 517), Arxula (TEF1 promoter; col. 2, ¶ 1, page 516) and Saccharomyces (ADH1, GAP or PGK; col. 2, ¶ 5, page 514).
Regarding claims 31 and 34, Akbari et al., (World J Microbiol Biotechnol., 2014, Vol. 30: 2783-2796) teach microalgae as a robust photobioreactor to produce recombinant proteins (Abstract; and entire document); including, promoters that drive the expression of gene of interest, optimal expression of gene of interest and codon optimization (cols. 1-2, Table 2, page 2789; col. 2, page 2790 to col. 1, page 2791). 
Regarding claims 31 and 34, Boehm R., (Ann. N.Y. Acad. Sci., 2007, Vol. 1102: 121-134) teach plant expression platforms to produce recombinant proteins (Abstract; and entire document); including constitutive promoters/CaMV 35S or mas promoter driving the gene expression of interest (page 126). 
Furthermore, the many advantages of recombinant production of useful proteins, construction of fusion proteins, selection of vectors including vectors comprising constitutive and inducible promoters, transformation of host cells with any desired characteristics and cellular context are well known within the art (for example, see Chapters 1-3, 16 and Vectors-Appendix 5 in Current Protocols in Molecular Biology, Ed., Ausubel et al., Published by John Wiley and Sons, New York, NY, USA, 1990; reference not enclosed), as are recombinant methods of obtaining the necessary genes. These advantages include a) the ability to produce much larger quantities of the protein cloned into suitable expression vectors, b) being able to produce the protein in more easily handled organisms or organisms of interest with suitable characteristics depending on the experimental need (host cells), c) construction of fusion proteins with suitable tags/heterologous polypeptides for easy detection and purification of expressed proteins or endowing said polypeptide with additional biological and biochemical properties, d) appropriate targeting of expressed polypeptides to the sub-cellular compartment of interest in the host cell of interest by expressing said polypeptide as a fusion protein comprising heterologous signals such as leader sequences, e) for reducing the number of steps necessary for the purification of a protein, f) producing the protein in a purer form by using an organism that does not include naturally occurring contaminants of the protein, and g) and advantages of using different cellular context for the expression and production of polypeptide or fusion protein of interest.
As such, disclosure of isolated reference polynucleotides and encoding reference polypeptides having 100% sequence identities to SEQ ID NOs: 73, 74, 75 and 76 of the instant application and said reference polypeptides annotated as delta24-sterol-reductase and SAM-dependent-methyltransferase; see provided sequence alignments) of the instant application, such as that of Chertkov et al., (UniProt/TrEMBL database; GenBank Accession# D1ABB3 and D1ABB4) clearly suggests to a skilled artisan to modify the teachings of Chertkov et al., i.e., express the isolated delta24-sterol-reductase and SAM-dependent-methyltransferase in suitable host cells, as suggested by Xia X., Boer et al., Akbari et al., Boehm R., and to construct an expression vectors by employing the methods disclosed in Chapters 1-3, 16 and Vectors-Appendix 5 in Current Protocols in Molecular Biology, Ed., Ausubel et al., Published by John Wiley and Sons, New York, NY, USA, 1990. One of ordinary skill in the art would have a reasonable expectation of success, since polypeptides having delta24-sterol-reductase and SAM-dependent-methyltransferase activity of the instant invention is disclosed in the cited prior art, said isolated reference polynucleotides and encoding reference polypeptides having 100% sequence identities to SEQ ID NOs: 73, 74, 75 and 76, method of making said polypeptide wherein said encoding nucleic acid is in an expression vector under the control of  constitutive promoter and transforming a plurality of host cells and method of making and using said polypeptide are well known in the art.
Therefore, claims 30-32, 34 and 50-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chertkov et al., (UniProt/TrEMBL database; GenBank Accession# D1ABB3 and D1ABB4); disclose polypeptides and encoding reference polynucleotides having 100% sequence identities to SEQ ID NOs: 73, 74, 75 and 76 of the instant application and said reference polypeptides annotated as delta24-sterol-reductase and SAM-dependent-methyltransferase; see provided sequence alignments) and further in view of Xia X., (Evol. Bioinformatics, 2007, Vol. 3: 53-58), Boer et al., (Appl Micorbiol Biotechnol., 2007, Vol. 77: 513-523), Akbari et al., (World J Microbiol Biotechnol., 2014, Vol. 30: 2783-2796), Boehm R., (Ann. N.Y. Acad. Sci., 2007, Vol. 1102: 121-134) and see Chapters 1-3, 16 and Vectors-Appendix 5 in Current Protocols in Molecular Biology, Ed., Ausubel et al., Published by John Wiley and Sons, New York, NY, USA, 1990; reference not enclosed).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652